Citation Nr: 0732292	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  07-23 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
exposure of the hands.

2.  Entitlement to service connection for residuals of cold 
exposure of the feet.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from November 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This case has been advanced on the Board's docket.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The veteran alleges that he was exposed to cold weather 
during his active military service in the United States Army 
during the Korean War.  He states that he was not provided 
proper clothing to protect his hand and feet.  The veteran 
believes that the cold exposure has resulted in residual 
disability and that he should be service connected for the 
disability.  The veteran also alleges that he had acoustic 
trauma in Korea.  He states that he was around loud noises, 
including loud trucks.  The veteran believes that the noise 
exposure has resulted in hearing loss and tinnitus.

A review of the claims file reveals that the veteran's 
service medical records have likely been destroyed by fire.  
Consequently, there are no military records concerning the 
veteran's period of service other than his DD-214 separation 
document.  The DD-214 reflects foreign service in the United 
States Army and receipt of the Korean Service Medal.  The 
veteran's most significant duty assignment was with the 39th 
Engineer Supply Point Company.  The DD-214 indicates that the 
veteran did not receive any wounds as a result of action with 
enemy forces.

There is no medical evidence that the veteran was treated for 
cold or noise exposure or documentation that he complained of 
related symptoms in service.  In fact, the veteran stated 
that his service medical records would not contain any 
evidence of complaints or treatment.  Nevertheless, the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  
Additionally, the United States Court of Appeals for Veterans 
Claims has held that a veteran is competent to report factual 
matters of which he had first-hand knowledge.  Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  This is especially 
essential in light of destroyed service medical records.

Under these circumstances, the Board finds that the veteran 
likely experienced cold and noise exposure during his service 
in Korea.  The 39th Engineer Supply Point Company 
participated in the Third Korean Winter campaign in 1953.  It 
is well known that the winter conditions in Korea were severe 
and many veterans suffered cold-related injuries.  
Additionally, an assignment to a supply unit would likely 
entail service in the vicinity of loud trucks.  Thus, the 
Board finds the veteran competent and credible on the first-
hand matters of cold and noise exposure.

In order for the veteran to establish service connection, the 
evidence must still show a nexus between the in-service 
events and current disability.  The veteran states that he 
receives treatment at the VA Medical Center (VAMC) in Kansas 
City, Missouri.  The only record associated with the claims 
file is a January 2006 problem list.  No progress notes have 
been obtained.  Arthritis is a condition that is listed for 
the veteran.  According to the rating schedule, arthritis is 
a possible cold injury residual.  38 C.F.R. § 4.104 
(Diagnostic Code 7122) (2007).  Therefore, there is medical 
evidence of a current disability that may be potentially 
related to the veteran's cold exposure.

The veteran concedes that he has not been treated for hearing 
loss or tinnitus at the Kansas City VAMC.  He nonetheless 
maintains that he currently experiences poor hearing and 
ringing in the ears.  The veteran states that he attempted to 
schedule an audiological examination with VA but found that 
it was very difficult to obtain an appointment.  In any 
event, the Court has held that a veteran is competent to 
establish evidence of symptomatology where symptoms are 
capable of lay observation.  See, e.g., Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Such symptoms would include poor 
hearing and ringing in the ears.

In light of the record, the Board finds that additional 
development is necessary concerning the claims.  Under 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), VA must 
provide a medical examination when there is:  (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2007).

Because there is evidence of current symptomatology, evidence 
of in-service events, and an indication that symptoms may be 
associated with the veteran's active military service, he 
should be afforded VA audiological and cold injury 
examinations.  The examinations are necessary to determine if 
the veteran currently has cold injury residuals, hearing 
loss, and tinnitus, and whether any such current disability 
is related to his military service.

In light of the remand, VA treatment records should be 
obtained from the Kansas City VAMC.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the veteran's VA treatment 
records from the Kansas City VAMC and 
associate the records with the claims 
folder.

2.  After securing any additional 
records, schedule VA audiological and 
cold injury examinations to determine the 
nature and etiology of any hearing loss, 
tinnitus, and cold injury residuals.  The 
entire claims file, to include a complete 
copy of this remand, should be made 
available to, and reviewed by, the 
examiners designated to examine the 
veteran.  All necessary tests and studies 
should be conducted.

The audiological examiner should 
specifically indicate whether the veteran 
currently has hearing loss to an extent 
recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or a speech recognition score 
using the Maryland CNC Test of less than 
94 percent).

With respect to any diagnosed hearing 
loss, tinnitus, and cold injury residual, 
the appropriate examiner should provide 
an opinion, consistent with sound medical 
judgment, as to the medical probabilities 
that any hearing loss, tinnitus, or cold 
injury residual is related to the 
veteran's active military service, to 
include the veteran's acoustic 
trauma/noise exposure regarding loud 
trucks and cold exposure in Korea.  The 
examiners should also address the 
possibility of post-service onset.  All 
examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.  (The veteran should be 
advised that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
claim.  See 38 C.F.R. § 3.655 (2007).)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

